DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,980,058 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-20 of U.S. Patent No. 10,980,058 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei et al. (US Application 2019/0141734, hereinafter Lei).
Regarding claim 1, Lei discloses a method (figs, 7-9,13,14), comprising:
 receiving, by a wireless device, a grant scheduling a transmission on sub-bands of a physical uplink shared channel of a cell, wherein the sub-bands comprise a first sub- band and one or more other sub-bands ([0010]- [0013], [0101]- [0103], which recite grant scheduling received by the UE on sub-bands); 
performing, by the wireless device and in response to the grant:
 a first type listen-before-talk (LBT) on the first sub-band ([0092], [0101]- [0103], which recite an LBT on a sub-band); and a second type LBT on each of the one or more other sub-bands ([0092], [0101]- [0103], which recite an LBT on a sub-band); and 
transmitting data on a sub-band of the sub-bands, based on a determination that: the first type LBT indicates that the first sub-band is clear ([0092], [0101]- [0103], which recite transmitting data when a sub-band is clear); and the second type LBT indicates that each of the one or more other sub-bands are clear ([0092], [0101]- [0103], which recite transmitting data when a sub-band is clear).  
Regarding claim 11, Lei discloses a method (figs, 7-9,13,14), comprising: 
transmitting, by a base station, a grant scheduling a transmission on sub-bands of a physical downlink shared channel of a cell, wherein the sub-bands comprise a first sub- band and one or more other sub-bands ([0010]- [0013], [0101]- [0103], which recite grant scheduling transmitted by a base station on sub-bands); 
performing, by the base station and in response to the grant: 
a first type listen-before-talk (LBT) on the first sub-band ([0092], [0101]- [0103], which recite an LBT on a sub-band); and 
a second type LBT on each of the one or more other sub-bands ([0092], [0101]- [0103], which recite an LBT on a sub-band); and 
transmitting data on a sub-band of the sub-bands, based on a determination that: the first type LBT indicates that the first sub-band is clear([0092], [0101]- [0103], which recite transmitting data when a sub-band is clear); and the second type LBT indicates that each of the one or more other sub-bands are clear([0092], [0101]- [0103], which recite transmitting data when a sub-band is clear).   
Regarding claim 20, Lei discloses an apparatus for a wireless device (fig. 14), comprising: 
a transceiver (252,1401) configured to receive, from a base station, a grant scheduling a transmission on sub-bands of a physical uplink shared channel of a cell, wherein the sub-bands comprise a first sub-band and one or more other sub-bands ([0010]- [0013], [0101]- [0103], which recite grant scheduling received from a base station on sub-bands); 
at least one processor coupled to the transceiver, the at least on processor being configured to: 
perform, in response to the grant: a first type listen-before-talk (LBT) on the first sub-band ([0092], [0101]- [0103], which recite an LBT on a sub-band); and a second type LBT on each of the one or more other sub-bands ([0092], [0101]- [0103], which recite an LBT on a sub-band); and
 transmit data on a sub-band of the sub-bands, based on a determination that: the first type LBT indicates that the first sub-band is clear([0092], [0101]- [0103], which recite transmitting data when a sub-band is clear); and the second type LBT indicates that each of the one or more other sub- bands are clear([0092], [0101]- [0103], which recite transmitting data when a sub-band is clear).     
Regarding claims 2, 12, Lei discloses the method of claim 1, wherein: a bandwidth part of the cell comprises the first sub-band and the one or more other sub-bands of the cell; and the transmitting of the data comprises transmitting the data via the bandwidth part of the cell ([0092], [0101]- [0103]).  
Regarding claims 3,13, Lei discloses the method of claim 1, wherein a first duration of the first type LBT is different from a second duration of the second type LBT ([0092], [0101]- [0103]).  
Regarding claims 4, 14, Lei discloses the method of claim 3, wherein the first duration of the first type LBT is variable and the second duration of the second type LBT is fixed ([0092], [0101]- [0103]).  
Regarding claims 5,15, Lei discloses the method of claim 1, wherein: a first duration of the first type LBT is different from a second duration of the second type LBT; and the first duration of the first type LBT is variable and the second duration of the second type LBT is fixed ([0092], [0101]- [0103]).  
Regarding claims 6,16, Lei discloses the method of claim 1, wherein: the first type LBT is an LBT with random back-off parameters and a first LBT duration; and the second type LBT is a one-shot LBT based on a one-shot LBT duration without a random back-off ([0092], [0101]- [0103]).  
 	Regarding claims 7,17, Lei discloses the method of claim 1, wherein the second type LBT is performed based on the determination that the first type LBT indicates that the first sub-band is clear ([0092], [0101]- [0103]).  
Regarding claims 8, 18,Lei discloses the method of claim 1, further comprising: determining that the second type LBT on one or more second sub-bands of a second cell, performed immediately before the transmission on the first sub-band, indicates that each of one or more second other sub-bands are clear; and transmitting one or more second transport blocks via a second PUSCH of the second cell based on: the determining that the first type LBT indicates that the first sub-band is clear; and the determining that the second type LBT indicates that each of the one or more second sub-bands are clear([0092], [0101]- [0103]).  
Regarding claims 9, 19, Lei discloses the method of claim 1, further comprising receiving an LBT parameter configuration message comprising at least one of: a maximum energy detection threshold for at least one of the first type LBT or the second type LBT; or an energy detection threshold offset for at least one of the first type LBT or the second type LBT ([0092], [0101]- [0103]).  
  	Regarding claim 10, Lei discloses the method of claim 1, wherein the performing the second type LBT on each of the one or more other sub-bands occurs after the first type LBT begins and before transmission on the first sub-band ([0092], [0101]- [0103]).  
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461